Dismissed and Opinion Filed September 7, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00761-CV

                         IN THE INTEREST OF S.E.A., A CHILD


                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-15-14766-R

                            MEMORANDUM OPINION
            Before Chief Justice Wright and Justice Lang-Miers and Justice Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is appellant’s August 29, 2016 unopposed motion to dismiss the appeal.

Appellant has informed the Court that she has settled her differences with appellee.

Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P 42.1(a)(1).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

160761F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.E.A., A CHILD,                 On Appeal from the 254th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00761-CV                                  Trial Court Cause No. DF-15-14766-R.
                                                    Opinion delivered by Justice Stoddart. Chief
                                                    Justice Wright and Justice Lang-Miers
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Jose L. Aguinaga recover his costs of this appeal from
appellant Sara Aguinaga.


Judgment entered this 7th day of September, 2016.




                                             –2–